DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler et al., US 2007/0169776 A1 in view of Hebblewhite et al., US 6,338,473 B1.
Regarding claim 31, Kepler discloses a fluid tank 16 (corresponding to the claimed “water reservoir”) used with a humidifier in a CPAP machine.  See Kepler Fig. 1B, [0037]. 
The tank 16 comprises a lower housing 190 (the “water reservoir base”) configured to hold a volume of water to be used for humidification of breathable air.  See Kepler Fig. 14, [0081].  The lower housing 190 includes a heat conductor 240 (the “conductor plate”) constructed from a heat conducting material configured to engage a heating element 352 (the “heater plate”) of the CPAP machine to allow transfer of heat from the heating element 352 to the heat conductor 240.  Id. at Figs. 14, 18, [0098].
The tank 16 also comprises an upper housing 188 (the “water reservoir lid”) connected to the lower housing.  See Kepler Fig. 14, [0081].  
The tank 16 further comprises a tank seal 196 (the “retainer”) which functions to secure the tank 16 to a docking assembly 14.  See Kepler Fig. 14, [0081], [0109].
The upper and lower housings 188, 190 are pivotably connected via a pair of tab openings 232a, 232b (the “pair of joints”) positioned proximate a first end of the tank 16.  See Kepler Fig. 14, [0087].
The tank 16 comprises a catch 226 (the “latch”) to secure the upper and lower housings 188, 190.  See Kepler Fig. 14, [0087].  The catch 226 is proximate a second end that is opposite the first end.  Id.
The tank 16 comprises an inlet opening 192 (the “water reservoir inlet”) and an outlet opening 194 (the “water reservoir outlet”) positioned on an insertion side of the upper housing 188.  See Kepler Fig. 14, [0081].

    PNG
    media_image1.png
    855
    614
    media_image1.png
    Greyscale

Kepler’s inlet opening 192 is associated with an inlet passage, which is the channel that extends from the inlet opening 192 to dividing ridge 216.  See Kepler Fig. 15, [0083].  This channel has an interior end that terminates within the tank, which is the end of the channel at the dividing ridge 216.  Likewise, the outlet opening 194 is associated with an outlet passage, which is the channel that extends from the dividing ridge 216 to the outlet opening 194.  Id.  The interior end of this channel is also at the dividing ridge 216.
Kepler differs from claim 31, however, because the inlet opening 192 is not positioned at a relatively more right position on the insertion end of the tank 16 compared to the inlet channel.  Likewise, the outlet opening 194 is not positioned at a relatively more left position on the insertion end of the tank 16 compared with the outlet channel.
But in the art CPAP machines, Hebblewhite discloses a humidifier reservoir 1.  See Hebblewhite Fig. 1, col. 1, ll. 10–13, col. 3, ll. 65–67.  The reservoir 1 comprises an air inlet 4 (the “water reservoir inlet”) and an air outlet 6 (the “water reservoir outlet”) positioned on an insertion side of the reservoir 1.  Id. at Fig. 1, col. 3, ll. 65–67.  The reservoir 1 also comprises a W-shaped elongate passageway 2, which is constructed of four subpassageways 20, 22, 26, 26.  Id. at Fig. 1, col. 4, ll. 8–18.  
The inlet 4 is “associated” with the first subpassageway 20, because the inlet 4 supplies air to this subpassageway 20.  See Hebblewhite Fig. 1, col. 4, ll. 8–29.  The first subpassageway 20 corresponds to the “inlet passage.”  The first subpassageway 20 has an interior end terminating within the reservoir 1, which is at first corner 28.  Id.  Because the passageway 2 is W-shaped, the inlet 4 is positioned at a relatively more outside position on the insertion side of the reservoir, when viewing the insertion side from the outside, compared to the interior end of the subpassageway 20. 
The outlet 6 is also “associated” with the last subpassageway 26, because air is supplied from the subpassageway 26 to the outlet 6.  See Hebblewhite Fig. 1, col. 4, ll. 8–18.  The last subpassageway 26 corresponds to the “outlet passage.”  The last subpassageway 26 has an interior end terminating within the reservoir 1, which is at the last corner 32.  Id.  Because the passageway 2 is W-shaped, the outlet 6 is positioned at a relatively more outside position on the insertion side of the reservoir, when viewing the insertion side from the outside, compared to the interior end of subpassageway 26.  
The Fig. 1 embodiment illustrates the inlet 4 being on the left side of the reservoir 1, with the outlet 6 being on the right side.  But it would have been obvious to switch the position of the inlet and the outlet 4, because having reverse airflow in this manner would not affect the function of the humidifier.  With this modification, the inlet 4 would be positioned at a relatively more right position on the insertion side of the reservoir 1 with respect to the outlet 6.  The interior end of the first subpassageway 20 would be positioned at an interior position that is relatively more leftward compared to the inlet 4, because the inlet 4 is positioned further outside compared to the interior end of subpassageway 20, as explained above. Likewise, the interior end of the last subpassageway 26 would be positioned at an interior position that is relatively more rightward compared to the outlet 6, because the outlet 6 is positioned further outside compared to the interior end of subpassageway 26.

    PNG
    media_image2.png
    995
    1127
    media_image2.png
    Greyscale


Hebblewhite can alternatively be interpreted so that the second subpassageway 22 corresponds to the “inlet passageway” with the third subpassageway 24 corresponding to the “outlet passageway.”  Specifically, claim 31 requires that the water reservoir inlet is “associated” with an inlet passageway while the water reservoir outlet is “associated” with an outlet passageway.  In Hebblewhite, the inlet 4 is “associated” with the second subpassageway 22, because the inlet 4 is in fluid communication with subpassageway 22.  See Hebblewhite col. 4, ll. 8–29.  Likewise, outlet 6 is “associated” with the third subpassageway 24, the outlet 4 is in fluid communication with subpassageway 24.  Id.  
When the inlet 4 and outlet 6 are reversed so that the inlet 4 is on the right-hand side of the reservoir 1 with the outlet 6 on the left-hand side—the interior end of second subpassageway 22 will be leftward of the inlet 4, while the interior end of the third subpassageway will be rightward of the outlet 6.  
The shape of the reservoir 1 in Hebblewhite is beneficial, because the W-shaped passageway 2 ensures that airflow passing through the reservoir 1 passes over substantially the whole of the surface area of water contained in the reservoir, so that the whole of the surface area contributes toward humidifying air flow.  See Hebblewhite col. 1, ll. 63–67.  It would have been obvious Kepler’s tank 16 to have the shape and W-shaped passageway of the reservoir 1 in Hebblewhite to improve the humidifying function of the tank 16.  
Allowable Subject Matter
Claims 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 32 requires, for the device of claim 31, that at least a portion of the inlet passage overlaps or crosses with at least a portion of the outlet passage when the water reservoir is in an operational configuration and viewed from above.  Kepler, modified in view of Hebblewhite, fails to disclose this feature because in Hebblewhite the subpassageways 20, 22, 24, 26 do not overlap or cross one another.  See Hebblewhite, Fig. 1.
Claim 33 is allowable because it depends from claim 32.
Election/Restrictions
Applicant's election with traverse of claims 31–33 in the reply filed on June 07, 2022 is acknowledged.  
The Applicant argues that the restriction between Inventions III and I or II is improper, because all three Inventions recite many common features, and therefore are not mutually exclusive.  See Applicant Rem. filed June 07, 2022 (“Applicant Rem.”) 13.
The Examiner respectfully disagrees.  Related inventions are “mutually exclusive” if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.  See MPEP 806.05.  
Here, Invention I would not infringe Invention III, as Invention I does not require that the inlet passage crosses or overlaps with any portion of the outlet passage when the reservoir is in an operational configuration and viewed from above, as required by Invention III.  Likewise, Invention III would not infringe Invention I, because Invention III does not require that the inlet and outlet are positioned on a common side wall of the lid, as required by Invention I.
Additionally, Invention II would not infringe Invention III, because Invention II does not require that its retainer secures the reservoir to a dock of the RPT device.   Invention III would not infringe Invention II, because Invention III does not require that the inlet and outlet are positioned on a common side wall of the lid.
The Applicant also argues that Inventions I and II have already been examined on the merits.  This is incorrect because Inventions I and II contain substantive amendments which were not previously examined.  Specifically, in the claim set dated Mar. 29, 2022, independent claim 2 of Invention I was amended to include some of, but not all of, the limitations of claims 25 and 27 in the originally examined claimed set dated Oct. 01, 2021.  Specifically, originally examined claim 27 includes the feature that the inlet conduit passes below the outlet conduit.  Also, originally claims 25 and 27 depend claim claims 23 and 26.  But none of these limitations were included in the amendment to claim 2 in the claim set dated Mar. 29, 2022.  Therefore, Invention I was not previously examined.
Additionally, in the Mar. 29, 2022 claim set, independent claim 13 of Invention II was amended to include some of, but not all the limitations of claim 27 in the originally examined claim set dated Oct. 01, 2021.  Specifically, originally examined claim 27 includes the limitation requiring that the inlet conduit passes below the outlet conduit.  Also, originally examined claim 27 depends from claim 26.  But none of these limitations were included in the amendment to claim 13 in the Mar. 29, 2022 claim set.  Therefore, Invention II was not previously examined.
A restriction can be made “at any time before final action.”  See MPEP 811. Therefore, the restriction requirement was proper, because the amendments created a serious search burden on the Examiner.  The claim set dated Mar. 29, 2022 included features that were not previously examined, with the amendments causing Inventions I–III to be mutually exclusive.
The requirement is still deemed proper and is therefore made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776